John E. Jennings, Judge. This criminal case presents questions in the law of evidence. Gary Shaver was found guilty by a jury in Carroll County Circuit Court of manufacturing a controlled substance in violation of Ark. Code Ann. § 5-64-401. On May 7, 1990, he was sentenced by the court to four years imprisonment. We find no reversible error and affirm. At trial the State produced evidence to show that five patches of marijuana were found growing on Mr. Shaver’s farm in rural Carroll County. In his own defense, Shaver testified that from 1986 to the date of trial he had found marijuana on his farm on several occasions and had reported it to the police each time. On direct, appellant testified: Q Did you ever plant any marijuana on your place? A No, Sir. Q Not any one of these years? A Never. This cross-examination followed: Q Was ‘86 the first year you began growing marijuana? A (No audible response.) Q I asked you a question. A That’s a trick answer. Q Is that the first year you began growing marijuana? A I have never grown marijuana. Q As a matter of fact, in the year 1986 someone stole your marijuana; is that correct? A No. Q You went around accusing everyone of it, didn’t you? A No, sir. I didn’t. Q You know you, you were ready to repeat the sheriff’s alleged profanity to the jury yesterday. You don’t ever use profanity; do you? A Once in a while. Q . Ever now and then? A Yeah. Q When you get riled up? A Yeah. Q Sometimes you even get violent; isn’t that correct? A No. Not really. Q Ever now and then, don’t you? A I have been before, yeah. Q Asa matter of fact, you have gotten riled up and you used profanity and even got violent looking for marijuana at times; isn’t that correct? A No. MR. DAVIS: Objection, Your Honor. THE COURT: What grounds? MR. DAVIS: This wasn’t covered on direct and it’s not a proper cross-examination point, Your Honor. The court overruled the objection and the State then asked Mr. Shaver if he had not had a confrontation with a Mr. Whitely in September, 1986, in which he accused Whitely of stealing his marijuana and struck him. The State also asked if he had not accused one John Holt in September of 1986 of taking his marijuana. Shaver denied that either incident occurred. Subsequently, on rebuttal, the State called both Whitely and Holt who testified, without objection, that the incidents did occur. The arguments on appeal are that the State’s cross-examination was outside the scope of cross, that the cross-examination violated Rule 608(b), and that the calling of the rebuttal witnesses violated Rule 608(b). The objection made adequately raises the first issue argued on appeal: whether the question was outside the scope of cross-examination. However, an objection must be timely made. Ark. R. Evid. 103(a)(1); Gustafson v. State, 267 Ark. 830, 593 S.W.2d 187 (1979). Testimony that is merely cumulative cannot constitute reversible error. See Snell v. State, 290 Ark. 503, 721 S.W.2d 628 (1986), cert. denied, 484 U.S. 872 (1987).  Assuming for the sake of argument that the objection was timely enough, we find no error in the court’s ruling that the question was within the scope of cross-examination. The cross-examiner is given wide latitude, particularly in matters relating to the witness’s credibility. Gustafson v. State, 267 Ark. 830, 593 S.W.2d 187 (1979).The trial judge has considerable discretion in determining the scope of cross-examination. Bennett v. State, 308 Ark. 393,825 S.W.2d 550 (1992); Wilson v. State, 289 Ark. 141, 712 S.W.2d 654 (1986). Here, the question was logically related to matters raised on direct by the defendant himself, i.e., his assertion that he had never grown marijuana on his farm. We find no error in the court’s ruling. Appellant also argues that the State’s cross-examination violated Ark. R. Evid. 608(b). That rule provides, in pertinent part: Specific instances of the conduct of a witness, for the purpose of attacking or supporting his credibility, other than conviction of crime as provided in Rule 609, may not be proved by extrinsic evidence. They may, however, in the discretion of the court, if probative of truthfulness or untruthfulness, be inquired into on cross-examination of the witness (1) concerning his character for truthfulness or untruthfulness, or (2) concerning the character for truthfulness or untruthfulness of another witness as to which character the witness being cross-examined has testified. The threshold question is whether the objection made raises the 608(b) issue. In our view it does not — the objection relates only to the issue of the proper scope of cross-examination.  Even had the objection been sufficient to raise the 608(b) issue, no error was committed. Here, the cross-examination related to alleged statements made by the defendant which would contradict his direct testimony. This is impeachment by contradiction. See Garst v. Cullum, 291 Ark. 512, 726 S.W.2d 271 (1987); McDaniel v. State, 291 Ark. 596, 726 S.W.2d 679 (1987); McFadden v. State, 290 Ark. 177, 717 S.W.2d 812 (1986); Hill v. State, 33 Ark. App. 135, 803 S.W.2d 935 (1991); Spicer v. State, 2 Ark. App. 325, 621 S.W.2d 235 (1981). See also Edward J. Imwinkelried, Uncharged Misconduct Evidence § 6:16 (1984); Frederick C. Moss, The Sweeping-Claims Exception in the Federal Rules of Evidence, 1982 Duke L. J. 61. The procedure is so well established that, as the court in Garst noted, there is no express provision for it in the Uniform Rules of Evidence, although it is implicitly authorized by Ark. R. Evid. 613. Rule 608(b) has no application to the issue of impeachment by contradiction. McFadden v. State, 290 Ark. 177, 717 S.W.2d 812 (1986); Hill v. State, 33 Ark. App. 135, 803 S.W.2d 935 (1991); W. Dent Gitchell, Charting a Course Through Character Evidence, 41 Ark. L. Rev. 585 (1988); Imwinkelried, supra. We think that the better view is that Rule 403, which permits the court to exclude relevant evidence if its probative value is substantially out-weighed by the danger of unfair prejudice, is applicable. See, e.g., United States v. Benedetto, 571 F.2d 1246 (2nd Cir. 1978); United States v. Green, 648 F.2d 587 (9th Cir. 1981); Moss, supra at 95; Gitchell, supra at 635. However, the Rule 403 issue must be specifically brought to the attention of the trial court. Walker v. State, 301 Ark. 218, 783 S.W.2d 44 (1990).  Appellant also contends that it was error to permit Whitely and Holt to testify on rebuttal. The argument, again, is that this violated Ark. R. Evid. 608(b). Because no objection whatever was made to the testimony of the rebuttal witnesses, the issue is not preserved for appeal. Ark. R. Evid. 103(a)(1). For the reasons stated, the judgment of the circuit court is affirmed. Affirmed. Mayfield, J., dissents. Rogers, J., not participating.